United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3389
                                    ___________

German B. Miranda,                  *
                                    *
                  Appellant,        *
                                    * Appeal from the United States
      v.                            * District Court for the Western
                                    * District of Arkansas.
Gary Grimes; Jim Rush; Siemone      *
Johnson; Officer Conger,            *      [UNPUBLISHED]
                                    *
                  Appellees.        *
                               ___________

                              Submitted: April 24, 2001

                                   Filed: May 1, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

     Federal prisoner German B. Miranda appeals the district court's adverse
judgment in Miranda's 42 U.S.C. § 1983 action following a bench trial. We affirm.

       After careful review of the relevant factors, we reject Miranda's argument the
district court abused its discretion in not appointing him counsel. See Davis v. Scott,
94 F.3d 444, 447 (8th Cir. 1996) (standard of review; relevant factors). Based on the
evidence before the district court, we also conclude the court properly entered
judgment for defendants. See Cooper Tire & Rubber Co. v. St. Paul Fire & Marine Ins.
Co., 48 F.3d 365, 369 (8th Cir.) (standard of review), cert. denied, 516 U.S. 913
(1995); Hamm v. DeKalb County, 774 F.2d 1567, 1575 (11th Cir. 1985) ("The fact that
the food occasionally contains foreign objects or sometimes is served cold, while
unpleasant, does not amount to a constitutional deprivation."), cert. denied, 475 U.S.
1096 (1986).

      We affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-